UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 26, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-108661-01 UNIVERSAL CITY DEVELOPMENT PARTNERS, LTD. UCDP FINANCE, INC. (Exact name of registrants as specified in their charters) FLORIDA 59-3128514 FLORIDA 42-1581381 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1 ORLANDO, FL 32819-7610 (Address of principal executive offices) (Zip Code) (407) 363-8000 (Registrants’ telephone number, including area code) Indicate by check mark whether the Registrants (1)have filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)have been subject to such filing requirements for the past 90 days. YesoNox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) x Smaller reporting company o Indicate by checkmark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practical date. As of November 5, 2010, there were 100 shares of common stock of UCDP Finance, Inc., outstanding. Not applicable to Universal City Development Partners, Ltd. UCDP Finance, Inc. is a wholly owned subsidiary of Universal City Development Partners, Ltd., and is utilizedfor the sole purpose of acting as a co-issuer of the Registrants’ 87/8% senior notes due 2015 and 107/8% senior subordinated notes due 2016. UCDP Finance, Inc. does not and will not conduct any operations or hold any assets of any kind and will not have any future revenues. UCDP Finance, Inc. met the conditions set forth in General Instructions H(1)(a) and (b)of Form 10-Q and is therefore filing this form with the reduced disclosure format. TABLE OF CONTENTS PAGE PART I. FINANCIAL INFORMATION ITEM1. Financial Statements 3 ITEM2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 ITEM3. Quantitative and Qualitative Disclosures About Market Risk 23 ITEM4. Controls and Procedures 23 PART II. OTHER INFORMATION ITEM1. Legal Proceedings 24 ITEM1A. Risk Factors 24 ITEM2. Unregistered Sales of Equity Securities and Use of Proceeds 24 ITEM3. Defaults Upon Senior Securities 24 ITEM5. Other Information 24 ITEM6. Exhibits 24 SIGNATURES 25 2 PART I — FINANCIAL INFORMATION ITEM 1. Financial Statements Universal City Development Partners, Ltd. and Subsidiaries Condensed Consolidated Balance Sheets (Unaudited) September 26, 2010 December 31, 2009 (In thousands) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Receivables from related parties Inventories, net Prepaid expenses and other assets Assets held for sale Total current assets Property and equipment, at cost: Land and land improvements Buildings and building improvements Equipment, fixtures and furniture Construction in process Total property and equipment, at cost: Less accumulated depreciation ) ) Property and equipment, net Other assets: Investments in unconsolidated entities Intangible assets, net Deferred finance costs, net Other assets Total other assets Total assets $ $ Continued on next page. 3 Universal City Development Partners, Ltd. and Subsidiaries Condensed Consolidated Balance Sheets (Continued) (Unaudited) September 26, 2010 December 31, 2009 (In thousands) LIABILITIES AND PARTNERS’ EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Unearned revenue Due to related parties Current portion of capital lease and financing obligations Current portion of long-term borrowings Total current liabilities Long-term liabilities: Long-term borrowings Capital lease and financing obligations, net of current portion Other Total long-term liabilities Equity: Partners’ equity: Vivendi Universal Entertainment Blackstone Total Partners’ equity Noncontrolling interest in UCRP Total equity Total liabilities and equity $ $ See accompanying notes. 4 Universal City Development Partners, Ltd. and Subsidiaries Condensed Consolidated Statements of Operations and Comprehensive Income (Unaudited) Three Months Ended Nine Months Ended September 26, 2010 September 27, 2009 September 26, 2010 September 27, 2009 (In thousands) Operating revenues: Theme park tickets $ Theme park food and beverage Theme park merchandise Other theme park related Other Total operating revenues Costs and operating expenses: Theme park operations Theme park selling, general and administrative Theme park cost of products sold Special fee payable to Vivendi Universal Entertainment and consultant fee Depreciation and amortization Other Total costs and operating expenses Operating income Other expense (income): Interest expense Interest income ) Expenses associated with debt refinancing - - - Net change in fair value of interest rate swaps and amortization of accumulated other comprehensive loss - ) - ) Income from investments in unconsolidated entities ) Total other expense, net Net income Less: net income attributable to the noncontrolling interest in UCRP Net income attributable to the Partners $ Net income $ Other comprehensive income: Amortization of accumulated other comprehensive loss from interest rate swaps previously designated as hedges - - Total other comprehensive income - - Comprehensive income Less: net income attributable to the noncontrolling interest in UCRP Comprehensive income attributable to the Partners $ See accompanying notes. 5 Universal City Development Partners, Ltd. and Subsidiaries Condensed Consolidated Statement of Changes in Equity (Unaudited) UCDP's Partners Vivendi Universal Entertainment Blackstone Noncontrolling interest in UCRP Total Equity (In thousands) Balance at December31, 2009 $ Distributions to noncontrolling interest in UCRP - - ) ) Contributions from Holdings Net income Balance at September 26, 2010 $ See accompanying notes. 6 Universal City Development Partners, Ltd. and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended September 26, 2010 September 27, 2009 (In thousands) Cash flows from operating activities Net cash and cash equivalents provided by operating activities $ $ Cash flows from investing activities Property and equipment acquisitions ) ) Proceeds relating to capital reimbursements - Net cash and cash equivalents used in investing activities ) ) Cash flows from financing activities Payment of Partner distributions for tax liability - ) Payment of distributions - ) Receipt of contributions from Holdings - Distributions to noncontrolling interest in equity of UCRP ) ) Payments on long-term borrowings, capital lease and financing obligations ) ) Payments of financing costs ) - Net cash and cash equivalents used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of noncash information Capital lease and financing obligations $ $ - Decrease in accrued liabilities associated with capital expenditures Decrease in interest rate swap liability - Disposal of fully depreciated assets See accompanying notes. 7 Universal City Development Partners, Ltd. and Subsidiaries Notes to Condensed Consolidated Financial Statements September 26, 2010 (Unaudited) 1. General Basis of Presentation The accompanying unaudited condensed consolidated financial statements included herein have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures which are normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles have been omitted pursuant to those rules and regulations. The unaudited condensed consolidated financial statements reflect all normal recurring adjustments which are, in the opinion of management, necessary to present fairly the financial position and the results of operations for the interim periods. The results for the interim periods are not necessarily indicative of the results that can be expected for a full year. The accompanying unaudited condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements for the year ended December31, 2009 and the notes thereto, filed with the Securities and Exchange Commission under cover of Form S-4/A. The accompanying unaudited condensed consolidated financial statements include the consolidated amounts of Universal City Development Partners, Ltd. ( “UCDP”); Universal City Travel Partners d/b/a Universal Parks& Resorts Vacations (“UPRV”); UCDP Finance, Inc. ("UCDP Finance"); Universal Orlando Online Merchandise Store ("UOOMS"); and Universal City Restaurant Partners, Ltd. (“UCRP”) (collectively, the “Company”). All significant intercompany balances and transactions have been eliminated upon consolidation. Through Universal City Florida Holding Co. I (“Holding I”) and Universal City Florida Holding Co. II (“Holding II”, collectively with Holding I, “Holdings”), the Company’s ultimate owners, each having a 50% interest, are Universal City Property Management II LLC (“Universal CPM”) and Blackstone Capital Partners (collectively, the “Partners”).Universal CPM is a wholly owned subsidiary of Vivendi Universal Entertainment LLLP (“Vivendi Universal Entertainment” or “VUE”), an affiliate of Universal Studios, Inc. (“USI”), which is an indirect subsidiary of NBC Universal, Inc. (“NBCU”). Period End The three months ended September 26, 2010 and September 27, 2009 each contained 91 days. The nine months ended September 26, 2010 contained 269 days, while the nine months ended September 27, 2009 contained 270 days. Seasonality and other factors impacting comparability Based on the seasonality of attendance, the results for the three and nine months ended September 26, 2010 and September 27, 2009 are not necessarily indicative of results for the full year. Additionally, on June18, 2010, the Company opened The Wizarding World of Harry PotterTM, a sixth-themed island within Universal’s Islands of Adventure. Accordingly, the operating results and cash flows for the three and nine months ended September 26, 2010 were impacted by this event. Inventories The major components of inventories are as follows (in thousands): September 26, 2010 December 31, 2009 Merchandise $ $ Food and beverage Operating supplies and maintenance parts Less: reserves ) ) Total $ $ Intangible Assets Intangible assets primarily consist of the rights to use certain characters and trademarks. Intangible assets are recorded at net present value and amortized on a straight-line basis overperiods ranging from 9 to 20years, which have a weighted-average amortizable life of 13years. Intangible assets totaled $48,728,000 and $51,188,000, respectively, as of September 26, 2010 and December 31, 2009. This included $13,723,000 and $11,263,000 in accumulated amortization, respectively, as of September 26, 2010 and December 31, 2009. Amortization expense amounted to $1,408,000 and $405,000, respectively, during the three months ended September 26, 2010 and September 27, 2009, and $2,460,000 and $1,362,000, respectively, during the nine months ended September 26, 2010 and September 27, 2009. Amortization of existing intangible assets will be approximately $3,872,000 for 2010 and $5,646,000 for each of the following four years. Change in Estimate Due to the construction and renovation of new rides and attractions, portions of existing rides and attractions will be disposed of prior to their original estimated useful life. As a result, depreciation of the existing rides and attractions will be accelerated to reflect their remaining useful life. For the three months ended September 26, 2010 and September 27, 2009, the Company incurred additional depreciation expense of $609,000 and $956,000, respectively, related to accelerating the life of various ride and show assets. Similarly, during the nine months ended September 26, 2010 and September 27, 2009, the Company incurred additional depreciation expense of $2,235,000 and $2,809,000, respectively, relating to accelerating the life of various ride and show assets. Financial Instruments The carrying amounts reported in the condensed consolidated balance sheets for cash and cash equivalents, accounts receivable, accounts payable and accrued liabilities approximate fair value because of the immediate or short-term maturity of these financial instruments. The estimated fair values of other financial instruments subject to fair value disclosures, determined based on quotes from major financial institutions, and the related carrying amounts are as follows (in thousands): September 26, 2010 December 31, 2009 CarryingValue FairValue CarryingValue FairValue Long-term borrowings (including current portion) $ Recent Accounting Pronouncements In June 2009, the FASB issued revisions to pre-existing guidance pertaining to the consolidation and disclosures of variable interest entities. Specifically, itchanges how a reporting entity determines when an entity that is insufficiently capitalized or is not controlled through voting (or similar rights) should be consolidated. The determination of whether a reporting entity is required to consolidate another entity is based on, among other things, the other entity’s purpose and design and the reporting entity’s ability to direct the activities of the other entity that most significantly impact the other entity’s economic performance.This guidance requires a reporting entity to provide additional disclosures about its involvement with variable interest entities and any significant changes in risk exposure due to that involvement. A reporting entity is required to disclose how its involvement with a variable interest entity affects the reporting entity’s financial statements. This guidance is effective at the start of a reporting entity’s first fiscal year beginning after November15, 2009. As such, the guidance became effective for the Company on January1, 2010. The Company’s adoption of the standard did not have a material impact on its financial position, results of operations or cash flows as it did not result in the additional consolidation or deconsolidation of any variable interest entities. 8 2. Long-Term Borrowings Indebtedness consisted of the following (in thousands, except percentages): InterestRate Maturity Date September 26, 2010 December 31, 2009 Renewed senior secured credit facilities (1 ) November 6, 2014 $ $ 2015 notes % November 15, 2015 2016 notes % November 15, 2016 Gross principal payable Unamortized discounts ) ) Total debt $ $ The interest rate on the term loans of the renewed senior secured credit facilities is either a base rate (calculated as the highest of the prime rate in effect on such day, the sum of 1/2 of 1.00% plus the federal funds rate, and LIBOR plus 1.00%, provided that the base rate will never be less than 2.75%) or LIBOR (provided that LIBOR will never be less than 1.75%), in each case plus a specified margin. The specified margin is 2.75% in the case of base rate loans and 3.75% in the case of LIBOR loans. The term loans under the renewed senior secured credit facilities are subject to mandatory prepayments of 100% of the net cash proceeds from certain asset sales and from the sale or issuance of indebtedness, in each case subject to certain exceptions including the notes, and of 50% of the Company’s excess cash flow for each fiscal year on or after December 31, 2010.As of September 26, 2010 the Company is unable to determine what 50% of the excess cash flow will be.Therefore, amounts which may become payable within the next 12 months remain classified as long-term borrowings. On April 30, 2010, the Company amended its renewed senior secured credit facilities (the “2010 Amendment”). The 2010 Amendment resulted in a reduction of the interest rate provisions of the Company’s $891,000,000 term loan, which is part of the Company’s renewed senior secured credit facilities. Specifically, the floor on the LIBOR rate was reduced from 2.25% to 1.75%, while the margin was reduced from 4.25% to 3.75%. The interest rates under the revolving credit facilities were not impacted. This modification was deemed dissimilar to an extinguishment based on the relevant accounting guidance. As such, the Company expensed $3,310,000 in advisory and consulting fees during the nine months ended September 26, 2010, while it treated $4,489,000 in fees paid to the holders of the term loan as a discount during the nine months ended September 26, 2010. The capitalized lender fees will be amortized over the remaining term of the renewed senior secured credit facilities. As of September 26, 2010 and December 31, 2009, the Company had $75,000,000 available under its revolving credit facilities. 3. Interest Rate Swaps The Company is exposed to market risks relating to fluctuations in interest rates. The Company may mitigate this risk by paying down additional outstanding balances on its variable rate loans, refinancing with fixed rate permanent debt or obtaining cash flow hedge instruments. These financial instruments are derivatives. As of September 26, 2010 and December31, 2009, the Company had no active interest rate swap agreements. The Company, however, historically utilized interest rate swap agreements as a risk management tool to manage a portion of its interest rate exposures. The principal objective of the swap agreements was to minimize the risks and costs associated with financial activities. The Company does not use financial instruments for trading purposes. Additionally, the Company specifically designated interest rate swap hedges of outstanding debt instruments and recognized interest differentials in the period they occurred. The Company follows accounting standards that require the entity recognize all derivatives as either assets or liabilities in the balance sheet and measure those assets at fair value. The fair values are the estimated amounts that the Company would pay or receive upon termination of the swap agreements at the reporting date, taking into account current interest rates and the current creditworthiness of the counterparties. Changes in the underlying market value of swap arrangements that qualify as cash flow hedging activities are recognized as other comprehensive income in the accompanying condensed consolidated statements of comprehensive income. Changes in the underlying market value of swap arrangements that do not qualify as hedging activities are recognized as a change in the fair value of interest rate swaps in the accompanying condensed consolidated statements of operations. Additionally, the accumulated other comprehensive income related to interest rate swaps that become ineffective is amortized on a straight-line basis through the change in the fair value of interest rate swaps and amortization of accumulated other comprehensive income line item in the accompanying condensed consolidated statements of operations. If the Company enters into interest rate swap agreements in the future, the Company would be exposed to credit loss in the event of nonperformance by the other party to the derivative financial instruments. The Company would attempt to limit this exposure by entering into agreements directly with a number of major financial institutions that would meet its credit standards and that would be expected to satisfy their obligations under the contracts. On January1, 2008, the Company adopted accounting guidance that defines fair value, establishes a consistent frameworkfor measuring fair value and expands disclosures for each major asset andliability category measured at fair value on either a recurring or nonrecurring basis. This guidance specifies that fair value is an exit price, representing theamount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants. As such, fair value is amarket-based measurement that should be determined based on assumptions thatmarket participants would use in pricing an asset or liability. As a basis for considering such assumptions, the guidance establishes a three-tier fair valuehierarchy, which prioritizes the inputs used in measuring fair value as follows: Level1. Observable inputs such as quoted prices in active markets for identical assets or liabilities; Level2. Inputs, other than quoted prices included within Level 1, that are observable either directly or indirectly; and Level3. Unobservable inputs in which there is little or no market data, whichrequire the reporting entity to develop its own assumptions. 9 As of September 26, 2010 and December31, 2009, the Company did not have assets or liabilities valued using inputs that fall within Level 1, Level 2 or Level 3 of the three-tier hierarchy. During the three months and nine months ended September 27, 2009, the Company was party to certain derivative financial instruments used to hedge its risks related to fluctuations in interest rates. All of these instruments were valued using inputs that fell within Level 2 of the three-tier hierarchy, and such fair values were provided by the counterparty. The significant inputs, primarily the LIBOR yield curves, used by the counterparty to determine fair values were considered Level 2 observable market inputs. Additionally, the Company monitors the credit and nonperformance risk associated with its derivative counterparties and believes them to be insignificant and not warranting a credit adjustment during the nine months ended September 27, 2009. The following table summarizes the changes in fair values of the Company’s interest rate swaps (in thousands): Three Months Ended Nine Months Ended September 27, 2009 September 27, 2009 Recordedin statement of operations Recorded in other comprehensive income Recordedin statement of operations Recorded in other comprehensive income Swap #1 (1) $ $
